Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2008

USA v. Minerd
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2859




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Minerd" (2008). 2008 Decisions. Paper 228.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/228


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-11 (October 2008)                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-2859


                          UNITED STATES OF AMERICA

                                           v.

                           JOSEPH P. MINERD, Appellant


                   On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                          (D.C. Crim. No. 2-99-cr-00215-001)
                   District Judge: Honorable Maurice B. Cohill, Jr.


                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 31, 2008

          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                          (Opinion filed: 14 November 2008)



                                      OPINION


PER CURIAM.

             In May 2002, a federal jury convicted the appellant, Joseph P. Minerd, of

detonating a pipe bomb at Deana Mitts’s home in Connellsville, Pennsylvania. See 18


                                           1
U.S.C. § 844(I). Deana and her three-year-old daughter were killed in the explosion.

Following a sentencing hearing, the United States District Court for the Western District

of Pennsylvania sentenced Minerd to life in prison without the possibility of parole. This

Court affirmed. (C.A. No. 02-3305).

                On March 13, 2008, Minerd filed a motion pursuant to Federal Rule of

Criminal Procedure 6(e)(3)(E)(ii) to obtain transcripts of the grand jury proceedings that

led to his indictment. Minerd claimed that these transcripts would enable him to prepare

a motion to dismiss the indictment because they would reveal “prosecutorial misconduct

and fraud before the grand jury.” (Motion to Disclose Grand Jury Transcripts, at p. 1.)

By order entered June 12, 2008, the District Court denied the motion. This appeal

followed.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. §1291. We

review the District Court’s decision for an abuse of discretion. See United States v.

McDowell, 888 F.2d 285, 289 (3d Cir. 1989). “As a matter of public policy, grand jury

proceedings generally must remain secret except where there is a compelling necessity.”

United States v. Proctor & Gamble, 356 U.S. 677, 682 (1957). A court may authorize

disclosure of grand jury testimony, however, if the defendant shows that “a ground may

exist to dismiss the indictment because of a matter that occurred before the grand jury.”

FED. R. CRIM. P. 6(e)(3)(E)(ii). To obtain the testimony, a party must show “a

particularized need for that information which outweighs the public interest in secrecy.”

McDowell, 888 F.2d at 289.

                                             2
              In the present case, Minerd argued that he needed the grand jury transcripts

to show that the government committed “fraud before the grand jury,” and that “the

government’s attorney did everything he could to deliberately express his opinions on

questions of facts in an attempt to influence the grand jury findings.” (Memorandum of

Law in Support of Motion, at p. 4.) This vague allegation, however, does not demonstrate

a particularized need for disclosure. See id. After careful review of the record, we agree

with the District Court that nothing therein suggests that “a ground may exist to dismiss

the indictment.” FED. R. CRIM. P. 6(e)(3)(E)(ii).1 Therefore, we see no abuse of

discretion in the District Court’s conclusion that Minerd failed to make the showing of

“particularized need” required to overcome the policy of secrecy encompassed by Rule

6(e).

              Accordingly, because there is no substantial question presented by this

appeal, we will summarily affirm. See Third Cir. L.A.R. 27.4; I.O.P. 10.6.




   1
     Furthermore, to the extent that Minerd alleged that the government failed to present
exculpatory evidence to the grand jury, an indictment may not be dismissed on these
grounds, as noted by the District Court. See United States v. Williams, 504 U.S. 36, 55
(1992).

                                             3